                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            ·WESTERN DIVISION
                             NO. 5:20-CR-00124-D

UNITED STATES OF AMERICA

              V.



DERRICK DEVON KING


                              ORDER OF FORFEITURE

      WHEREAS; pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on June 2, 2020, the defendant's guilty plea to offenses in violation of 18

U.S.C. § 1349 and 18 U.S.C. § 924(c), and all other evidence of record, the Court finds.

that the following property is hereby forfeitable pursuant to 18 U.S.C. § 982(a)(2)(A)

and 18 U.S.C. § 924(d)(l), to wit:

          •    $79,415.96, which represents proceeds that the defendant personally

              . obtained directly or indirectly as a result of. the said offenses, and for

              which the United States may forfeit substitute assets pursuant. to 21

               u.s.c. § 853(p);
          •    Bryco Arms Jennings 9mm semi-automatic handgun serial number

               1455902;and

          •   Any all associated ammunition'.


      AND. WHEREAS, by virtue of said Memorandum· of Plea Agreement, and all ·

other evidence of record, the United States is now entitled to possession of said


                                             1


        Case 5:20-cr-00124-D Document 32 Filed 11/23/20 Page 1 of 3
personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

      . It is hereby ORDERED, ADJUDGED and DECREED:

       1.   That bas'ecl upon the Memorandum of Plea Agreement as to the defendant,

and all other evidence of record, the defendant shall forfeit $79,415.96 to the United

States as property constituting or derived from proceeds obtained, directly or

indirectly, as a result of the said offenses.

       2.   That pursuant to Rule 32.2(e) of the Federal Rules of Criminal Procedure,

the United States may move to amend this Order at any time to substitute specific

property to satisfy this Order of Forfeiture in whole or in part.

       3.   That any and all forfeited funds shall be deposited by the U.S. Department

of Justice or the U.S. Department of the Treasury, as soon as located or recovered,

into the U.S. Department of Justice's Assets Forfeiture Fund or the U.S. Department

of th~ Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and

21 U.S.C. § 881(e).

       4.     That with respect to the firearm and ammunition• listed herein, the

United States is hereby authorized to seize the above~stated personal property, and
                .   .          .                      .                .
·it is hereby forfeited to the United States for disposition in accordance with the law,

including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3).

       5.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be


                                                2



        Case 5:20-cr-00124-D Document 32 Filed 11/23/20 Page 2 of 3
final as to the defendant upon· entry.·

        SO ORDERED, this _z.j_ day of No\J f!    ,,du.A , 2020.


                                          J   ES C. DEVER III
                                          United States District Judge




                                            3



        Case 5:20-cr-00124-D Document 32 Filed 11/23/20 Page 3 of 3
